Citation Nr: 0405718	
Decision Date: 03/03/04    Archive Date: 03/11/04

DOCKET NO.  02-05 890A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for bilateral hearing loss, 
tinnitus, and vestibular symptoms with dizziness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from March 1946 to 
September 1947.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Boston, Massachusetts, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the aforementioned claim.  

The veteran testified at a Travel Board hearing before the 
undersigned, in November 2003.  A copy of the hearing 
transcript is of record.  

This case has been advanced on the docket because of 
significant cause shown.  
38 C.F.R. § 20.900(c) (2003).


REMAND

This claim is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required.

The veteran and his representative contend, in essence, that 
service connection for bilateral hearing loss, tinnitus, 
vestibular symptoms and dizziness is warranted based on 
service incurrence.  The veteran maintains that during 
service, a weapon misfired near him and caused hearing loss 
and dizziness.  These symptoms were alleged to have caused 
the veteran to be hospitalized on two occasions; at the 
initial misfiring of the weapon, and later, when he was 
traveling to another base on the train through the mountains.  

A review of the record does not show that the veteran's 
service medical records were sought in connection with this 
claim.  Although there are limited service medical records 
associated with the file, there are no records indicating the 
veteran's hospitalization in service in connection with 
hearing loss.  The National Personnel Records Center (NPRC) 
should be contacted and a search for additional service 
medical records and inpatient clinicals should be sought.  

The veteran testified at his November 2003 Travel Board 
hearing that he was examined by a contract physician for VA 
who indicated, in pertinent part, that his ear disability was 
the result of acoustical trauma in service.  He also 
indicated that the examiner was aware that he had spent 
32 years on the police force.  He has requested that the 
examiner clarify his examination report, to no avail.  It 
would be helpful to this claim if the examiner could provide 
an opinion as to the etiology of the veteran's ear 
disability.  

Accordingly, the case is remanded to the RO for the following 
action:

1.  The National Personnel Records Center 
should be contacted and requested to 
provide the veteran's service medical 
records, as well as inpatient clinical 
records for hospitalization at Keesler 
Field in Mississippi in May or June 1946, 
and associate those records with the 
claims folder.  

2.  The RO should contact the contract 
physician who performed the veteran's 
November 2001 VA examination.  The 
examiner should be asked to provide an 
opinion as to whether it is at least as 
likely as not that the veteran's 
bilateral hearing loss, tinnitus, and 
vestibular symptoms with dizziness was 
caused by acoustic trauma in service.  A 
rationale should be given for any and all 
opinions rendered.  If the same physician 
is not available, schedule the veteran 
for another VA examination and ask the 
examiner to provide this opinion.



3.  Then, after ensuring that all notice 
and development required by the VCAA has 
been done, in accordance with current 
legal guidelines, readjudicate the claim.  
If the benefit sought on appeal remains 
denied, prepare a supplemental statement 
of the case and send it to the veteran.  
Also provide an appropriate period of 
time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment by 
the RO.  


	                  
_________________________________________________
	MICHELLE KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




